internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-110736-99 date date re legend decedent - father - mother - date - year - year - year - year - dear this is in response to your letter dated date requesting a ruling concerning the estate and gift_tax treatment of certain powers held by the decedent during the decedent’s life the facts submitted and representations made are as follows father a resident of died testate on date which is before date he was survived by his wife hereinafter referred to as mother and three children one of whom was decedent under the terms of father’s will all of father’s real and personal_property after payment of debts was to be held in trust for the benefit of father’s children and grandchildren income from the property was to be divided equally among father’s three children after payment of taxes insurance and cost of repairs to property in addition the children were required to see that their mother have enough from rents or other income for actual living_expenses only upon the death of a child the income from the property was to be paid to the remaining children or child as the case may be upon the death of the last living child father’s will provided that his property be divided equally among father’s grandchildren plr-110736-99 it is represented that father’s estate was never closed and that decedent served as personal representative of the estate until her death in year it is also represented that during decedent’s life income from father’s property was distributed to decedent and her siblings during their respective lives pursuant to the terms of father’s will in addition during mother’s life distributions from income were made to mother for mother’s actual living_expenses pursuant to the terms of father’s will however no distributions were ever made from principal mother died in year and decedent’s two siblings died in year and year respectively under the terms of decedent’s will after specific bequests the residue passed in equal shares to decedent’s specified nephews decedent’s will did not acknowledge the existence of any power held by decedent during her life and thus does not attempt to exercise any power held by decedent during her life the following rulings are requested no part of father’s estate is includible in decedent’s gross_estate for federal estate_tax purposes decedent did not make a gift_for federal gift_tax purposes in any year by virtue of her position as personal representative of father’s estate sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2031 states that the value of the gross_estate of a decedent shall include the value at the time of the decedent’s death of all property real or personal tangible or intangible wherever situated to the extent of the interest therein of the decedent sec_2041 provides that the value of the gross_estate includes the value of any property with respect to which a general_power_of_appointment created on or before date is exercised by the decedent by will or by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 through sec_2041 defines a general_power_of_appointment as an unlimited power held by the decedent to consume invade or appropriate property for the benefit of the decedent the decedent's_estate the decedent's creditors or creditors of the decedent's_estate a power limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general power of plr-110736-99 appointment sec_20_2041-1 of the estate_tax regulations states that the term power_of_appointment includes all powers which are in substance and effect powers of appointment regardless of the nomenclature used in creating the power and regardless of local property law connotations the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of such fiduciary duties is not a power_of_appointment sec_20_2041-1 provides that a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent's_estate or the creditors of the decedent's_estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent's_estate or creditors of his estate under the terms of father’s will income of the real and personal_property must be divided equally among father’s living children the division and distribution of income to specified beneficiaries is a mandatory duty_of the personal representative that must be exercised in a fiduciary capacity and thus is not a power_of_appointment the only discretionary distribution under the terms of the will is the payment from income to mother if necessary for actual living_expenses there are no other discretionary distributions that may be made from either income or the actual property thus decedent as the personal representative of father’s estate was limited to making mandatory distributions of income to herself and her siblings and discretionary distributions from income to mother that were necessary to meet mother’s actual living_expenses consequently other than the mandatory distributions of income decedent could not make distributions of the property to herself her estate or the creditors of either only if decedent had the power to appoint income other than the mandatory distribution of her share of income and or the property to herself her creditors her estate or the creditors of her estate would such a power be a general_power_of_appointment as personal representative decedent’s management of the assets and power to make distributions of income to mother for living_expenses can not be construed as a general power consequently the decedent’s power as personal representative to distribute income for the benefit of mother is not a general_power_of_appointment the exercise of which would result in the value of the property being included in decedent’s gross_estate under sec_2041 plr-110736-99 therefore based on the facts submitted and representations made we conclude that sec_2041 does not apply to any interest in father’s estate held by decedent at the time of her death and that no part of father’s estate is included in decedent’s gross_estate for federal estate_tax purposes sec_2501 imposes a tax on the transfer of property by gift by an individual under sec_2514 the exercise of a general_power_of_appointment created on or before date is deemed a transfer of property that is subject_to the gift_tax by the individual possessing the power but the failure to exercise such a power or the complete release of such a power is not deemed to be an exercise of the power as discussed above under the terms of father’s will we have concluded that decedent did not possess a general_power_of_appointment thus any transfer by decedent of any interest in father’s estate would not be an exercise of a general_power_of_appointment that would be subject_to the gift_tax under sec_2514 it is represented that father’s estate was administered by decedent from the date of father’s death until the date of decedent’s death which was a period of more than years sec_1_641_b_-3 of the income_tax regulations provides that the period of administration of an estate cannot be unduly prolonged and if the period of administration is unreasonably prolonged the estate is considered terminated for federal_income_tax purposes sec_1_641_b_-3 provides that if an estate is considered terminated for federal_income_tax purposes the gross_income deductions and credits of the estate are subsequent to termination considered the gross_income deductions and credits of the person or persons succeeding to the property of the estate moreover law provides in of s c code ann law co-op upon the death of a person his real_property devolves to the persons to whom it is devised by his last will subject_to exempt_property to rights of creditors and to administration and his personal_property devolves first to his personal representative for the purpose of satisfying claims as to exempt_property rights and the rights of creditors and the purposes of administration and at the expiration of three years after the decedent’s death if not yet distributed by the personal representative his personal_property devolves to those persons to whom it is devised by will or who are his heirs in intestacy or their substitutes as the case may be just as with respect to real_property father’s will in the present case provided that his property was to be held in trust for his children and grandchildren until the death of his last surviving child although the plr-110736-99 taxpayer has characterized the arrangement as an estate we believe that the proper characterization is as a_trust for federal tax purposes based on this characterization we now consider whether decedent made transfers subject_to the gift_tax under sec_2511 sec_2511 states that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations states that a transfer by a trustee of trust property in which he has no beneficial_interest does not constitute a gift by the trustee sec_25_2511-1 states that if a trustee has a beneficial_interest in trust property a transfer of the property by the trustee is not a taxable transfer if it is made pursuant to a fiduciary power the exercise or nonexercise of which is limited by a reasonably fixed_or_ascertainable_standard which is set forth in the trust instrument for instance a power to distribute corpus for education support maintenance or health of the beneficiary for his reasonable support and comfort to enable him to maintain his accustomed standard of living or to meet an emergency would be such a standard under the terms of father’s will other than mandatory distributions of income to the children of father including decedent the only authorized discretionary distributions that decedent could make were distributions of income to mother for actual living_expenses only decedent as an income_beneficiary had a beneficial_interest in the property thus a distribution of income by decedent to mother would be a taxable transfer unless the distribution was made pursuant to a fiduciary power the exercise of which was limited by a reasonably fixed_or_ascertainable_standard in determining whether the exercise of a power is limited to an ascertainable_standard the test is the measure of control_over the property by virtue of the grant of power ie whether the exercise of the power is restricted by definite bounds see revrul_78_398 1978_2_cb_238 where the trustee beneficiary’s right to distribute principal to himself as the beneficiary in any amount necessary for his own maintenance and medical_care was a power limited by an ascertainable_standard although federal statute controls in determining how the powers and rights possessed by the decedent are taxed state law prevails in determining the nature and extent of the powers and rights possessed by the decedent see 309_us_78 1940_1_cb_229 thus whether decedent’s power is limited by an ascertainable_standard relating to health education support and maintenance is a matter of state law under south carolina law the intent of the testator must be gathered from the plr-110736-99 whole instrument giving due weight to all of its language considered in the light of the circumstances known to the testator at the time of execution see 26_tc_490 in 228_f2d_4 4th cir the trustees were directed to pay dollar_figure per month to each of two sisters for their lives all the expenses of the upkeep of their joint home and all necessary medical and hospital expenses in the case of illness of either or both of the sisters the court concluded that the trustees did not have the broad discretion under the will to use the corpus as they saw fit during the lifetime of the sisters and that the value of the beneficial_interest was then presently ascertainable in the present case father gave his personal representative decedent the duty to distribute income to mother for actual living_expenses only there were no other provisions in father’s will for payments for the support of mother or any other person since there is no indication in the will that father intended that mother receive distributions for anything other than essential living_expenses we believe that father intended that any payments from income to mother be restricted solely to payments necessary for her support and maintenance thus we conclude that decedent’s duty as fiduciary to make distributions of income to mother was limited by an ascertainable_standard of support maintenance and health of mother to enable her to maintain her accustomed standard of living as described under sec_25_2511-1 any such transfers would have been made pursuant to decedent’s fiduciary duties and would not be a transfer from decedent that would be subject_to gift_tax we note that you have represented that there have been no distributions from principal during the estate administration and that the only distributions from income are those described above therefore based on the facts submitted and representations made we conclude that decedent did not make a gift_for federal gift_tax purposes in any year by virtue of her position as personal representative of father’s estate a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations plr-110736-99 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent enclosure copy for purposes sincerely assistant chief_counsel passthroughs and special industries by katherine a mellody senior technician reviewer branch
